  8:18-cr-00241-BCB-MDN Doc # 75 Filed: 10/15/20 Page 1 of 3 - Page ID # 338




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                      8:18-CR-241

        vs.
                                                            MEMORANDUM AND ORDER
THOMAS JANES

                        Defendant.


         This matter comes before the Court on Defendant’s Motion for Compassionate Release

(Filing 73). Defendant was sentenced on August 26, 2019, to a term of 24 months’ incarceration,

followed by five years of supervised release, after he pled guilty to one count of possession of child

pornography concerning prepubescent minors in violation of 18 U.S.C. § 2252A. Defendant

received this very favorable sentence from Senior Judge Laurie Smith Camp after the Court varied

downward from the United States Sentencing Guideline provisions suggesting 91-121 months of

incarceration. See Filing 49. Defendant now seeks a reduction in sentence to time served, home

detention instead of incarceration, or the appointment of counsel due to the COVID-19 pandemic

in conjunction with his asthma and eczema. Filing 73 at 16, 22.

         However, Defendant has not exhausted his administrative remedies. In Section 603 of the

First Step Act, Congress amended 18 U.S.C.§ 3582(c)(1)(A) to permit defendants to move a

sentencing court for compassionate release “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” Most courts, including the District of Nebraska,

       have interpreted [this] language to mean that a petition for compassionate release
       may be submitted to the sentencing judge if 30 days have elapsed after a warden's

                                                  1
  8:18-cr-00241-BCB-MDN Doc # 75 Filed: 10/15/20 Page 2 of 3 - Page ID # 339




       receipt of a defendant's request, and the warden failed to respond; but if the warden
       denied the request within 30 days of receipt, the defendant must exhaust
       administrative remedies within the Bureau of Prisons.

 United States v. Arthaloney, No. 8:18-CR-127, 2020 WL 2571171, at *1 (D. Neb. May 21,

 2020). Thus, a defendant must show exhaustion of all administrative remedies within the Bureau

 of Prisons.

         Defendant submitted evidence of his initiation of administrative remedies, specifically

his request to the Warden for compassionate release on August 19, 2020, and the Warden’s denial

of such request on September 8, 2020. Filing 73 at 32-33. Defendant then appealed the Warden’s

denial on September 14, 2020. Filing 73 at 34. But Defendant’s motion appears to have been

received by the Court on September 16, 2020, see Filing 73 at 57, and the motion contains no

evidence that his appeal was denied. Defendant does not allege anything further about his appeal.

Accordingly, it is not clear that Defendant has exhausted all administrative rights of appeal as

required by 18 U.S.C. § 3582(c)(1)(A). Thus, the Court cannot entertain the Defendant’s request

for compassionate release until his administrative remedies have been exhausted. However, should

Defendant file a new motion indicating either that (1) his appeal had been rejected or (2) he has

received no response to his appeal and thirty days have passed, then the Court would have no

choice but to entertain his motion.

       IT IS ORDERED:

   1. Defendant’s Motion for Compassionate Release (Filing 73) is denied without prejudice

       subject to reassertion upon a showing of exhaustion of appeal;

   2. The Clerk of Court shall mail a copy of this Memorandum and Order to Defendant at his

       last known address.

   Dated this 15th day of October 2020.


                                                2
8:18-cr-00241-BCB-MDN Doc # 75 Filed: 10/15/20 Page 3 of 3 - Page ID # 340




                                        BY THE COURT:


                                        ___________________________
                                        Brian C. Buescher
                                        United States District Judge




                                    3
